Citation Nr: 1522219	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-24 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment from March 11, 2010, through March 10, 2011.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from August 1961 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal a June 2011 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, which determined that the Veteran was responsible for copayment charges associated with VA medical care for the period from March 11, 2010, through March 10, 2011.

In his September 2012 VA Form 9 substantive appeal, the Veteran indicated his desire to testify at a Board hearing held at his local VA office.  However, a December 2014 VA Form 27-0820 documents that the Veteran elected to withdraw that hearing request.  Therefore, the Board will proceed in adjudicating his claim.  See 38 C.F.R § 20.702(e) (2014).

In addition, the Veteran also indicated in December 2014 that he was interested in representation through a veterans service organization (VSO).  In March 2015, the Board sent the Veteran a letter containing information regarding obtaining a VSO, and advised him that further action on his case would be delayed for 30 days pending a response.  To date, no response has been received.  Accordingly, the Veteran is unrepresented.

A portion of the Veteran's records are contained in the electronic Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's gross household income for 2009 exceeded the VA National Means Test threshold for a nonservice-connected veteran with no dependents for that year.



CONCLUSION OF LAW

The criteria for entitlement to treatment in the VA healthcare system without a copayment requirement for the period from March 11, 2010, through March 10, 2011, have not been met. 38 U.S.C.A. §§ 1710, 1722, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

Here, a March 2011 letter explained the criteria for maintaining the copayment exemption, as well as the types of evidence the Veteran could submit to establish his gross household income.  In the June 2011 decision on appeal, as well as a September 2012 statement of the case (SOC), the VAMC explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  The Veteran was requested to submit documentation concerning his out-of-pocket medical expenses, but he did not comply.  See Statement of the Case dated September 6, 2012 (listing efforts to obtain information from the Veteran via telephone calls and letters).  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014). Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Under the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II.  Copayments for VA Healthcare

VA is required to furnish hospital care and medical services to any Veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a).  38 U.S.C.A. § 1710(a)(2)(G).  For these purposes, as pertinent to this case, a Veteran will be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  The income threshold is updated annually and published in the Federal Register.  See 38 U.S.C.A. § 1722(a); 38 C.F.R. § 3.29.  The National Means Test threshold for income year 2009 was $29,402.00 for a nonservice-connected veteran with no dependents.

To establish and maintain the exemption for copayments, the Veteran was required to keep VA informed of his financial status, and his income had to remain below the specified threshold.  However, information obtained via the Income Verification Match (IVM) process indicates that the Veteran's gross household income for 2009 exceeded the applicable threshold for that year, i.e., it was in excess of $29,402.00.

In his September 2012 VA Form 9, the Veteran asserted that he did not exceed the "income cutoff," or National Means Test threshold.  In an attached document, he appears to indicate that he incurred medical expenses that should be taken into account when determining his overall household income.

Certain allowable medical expenses may reduce the overall gross household income calculation.  In this case, however, the Veteran has not provided any receipts, cancelled checks, account statements, or other evidence of medical expenses incurred by himself or a dependent, despite being notified in March 2011 that such evidence could be submitted.  Such evidence was also requested by the RO in a May 2011 letter to the Veteran and via telephone conversations with the Veteran in October 2011 and November 2011.  See Statement of the Case, dated September 6, 2012.  On more than one occasion, the Veteran told a VA employee that he would submit documentation of out-of-pocket medical expenses, but subsequently failed to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ('[T]he duty to assist is not always a one-way street.').  Accordingly, there is no evidence in the record to refute the IVM information that his household income for 2009 exceeded the threshold.

In sum, the Veteran's gross household income for 2009 exceeded the National Means Test threshold of $29,402.00.  Therefore, treatment in the VA healthcare system without a copay requirement for the period from March 11, 2010, through March 10, 2011, is not appropriate.


ORDER

Entitlement to treatment in the VA healthcare system without a copay requirement from March 11, 2010, through March 10, 2011, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


